Citation Nr: 0832382	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  01-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
basal cell carcinoma, and if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for basal cell 
carcinoma.  

In a December 1999 statement, the veteran asserted that a 
clear and unmistakable error (CUE) had been made in an 
earlier RO decision that denied service connection for basal 
cell carcinoma.  The only decision that the veteran referred 
to was a deferred rating decision of December 29, 1975.  

A deferred rating decision is not a final decision of the RO, 
rather it is merely a "decision" to defer rendering a 
decision.  A CUE claim can only be raised as to a final 
decision.  38 C.F.R. § 3.105 (2007).  

In a September 2000 rating decision, the RO made a 
determination that the veteran's CUE claim was "moot" and 
characterized his claim as one to reopen a previously denied 
claim for service connection for basal cell carcinoma.  Since 
that September 2000 decision, the veteran has acted only to 
pursue a claim to reopen.  For example, in his November 2001 
substantive appeal, the veteran requested additional time to 
submit new evidence to substantiate his claim.  Hence, the 
Board finds that the only issue before it at this time is 
that indicated on the title page of this decision.  

In November 2002, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board issued a decision in May 2003, in which the Board 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for basal cell carcinoma.  The veteran 
subsequently appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an ORDER issued in 
June 2006, the Court vacated that Board decision and remanded 
the matter to the Board for readjudiction consistent with the 
ORDER.  

Following the June 2006 Court ORDER, the Secretary of 
Veterans Affairs appealed the Court's decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
However, after the Federal Circuit's decision in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (a case issued well 
after the Board's decision in this case), the Secretary 
requested that the Federal Circuit affirm the June 2006 Court 
judgment.  In January 2008, the Federal Circuit summarily 
affirmed the Court's June 2006 judgment.  The matter is thus 
back before the Board.  


FINDINGS OF FACT

1. In a July 1975 rating decision, the RO denied the 
veteran's claim for service connection for basal cell 
carcinoma and notified him the following month of that 
decision and of his appellate rights.  The veteran did not 
perfect an appeal of that decision to the Board.

2. Evidence received since the July 1975 rating decision, 
which is not cumulative or redundant of other evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of whether service connection is 
warranted for basal cell carcinoma.  

3.  Basal cell carcinoma did not have its onset during the 
veteran's active service, did not manifest to a compensable 
degree within one year of separation from active service, and 
was not otherwise linked to the veteran's active service.  






CONCLUSIONS OF LAW

1. The July 1975 rating decision that denied service 
connection for basal cell carcinoma is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2. Evidence added to the claims file since the July 1975 
rating decision that denied service connection for basal cell 
carcinoma is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (1999).  

3.  The criteria for service connection for basal cell 
carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Finality of the July 1975 rating decision

Prior to the decision on appeal, in a July 1975 rating 
decision, the RO denied the veteran's claim for service 
connection for basal cell carcinoma.  The bases for that 
denial were stated as "there is no evidence of carcinoma in 
the service and veteran claims carcinoma treated in 1972."  

In the Statement of the Case issued in January 1976, the RO 
explained that the claim was denied because there was no 
evidence that the veteran incurred a carcinoma of the skin in 
service or within one year thereafter.  

A copy of the July 1975 decision and of the veteran's 
appellate rights was mailed to the veteran in August 1975.  
In October 1975, the veteran filed a Notice of Disagreement 
initiating an appeal of the July 1975 decision.  The RO sent 
the veteran a Statement of the Case in January 1976.  The 
letter accompanying that Statement of the Case informed the 
veteran that he should set out his argument in the attached 
VA Form 1-9.  He was told that if he did not do so VA would 
assume that he agreed with any statement of fact to which he 
took no exception.  He was told that if VA did not hear from 
him in 60 days, VA would assume that he did not intend to 
complete his appeal and VA would close the record.  This 
letter also informed the veteran that if he needed more time, 
to let VA know within 60 days.  The letter and the attached 
Form 1-9 thus explained to the veteran how to complete his 
appeal and the consequences of failing to do so.  

The veteran did not complete his appeal and thus the July 
1975 decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007).  

In February 1976, the RO associated additional VA treatment 
records with the claims file.  The RO did not issue a 
supplemental statement of the case after doing so.  

The veteran has argued that failure to do so prevent the July 
1975 decision from becoming "final".  The veteran is 
incorrect.  There are three reasons why this argument is 
without merit.  

First, the law in effect in 1975 and 1976 specifically 
precluded extension of time to perfect an appeal to the Board 
by the filing of evidence after the RO had rendered a 
decision.  The July 1975 decision became final long before 
the law provided for an exception to this rule.  

Second, the evidence added to the claims file in February 
1976 was not relevant to the claim and therefore, even under 
current law, the RO was not obligated to issue a supplemental 
statement of the case.  

Third, even if the RO had been obligated to issue a 
supplemental statement of the case and thus committed 
procedural error, the error did not toll the time to file a 
substantive appeal because the error did not deprive the 
veteran of material or information critical to filing a 
substantive appeal of the July 1975 rating decision.  

In 1975 and 1976, the controlling statute was 38 U.S.C. § 
4005.  That statute contained no mention of a supplemental 
statement of the case.  Rather, 38 U.S.C.  § 4005(d)(3) 
(1976) stated, in pertinent part, the following:

Copies of the "statement of the case" 
prescribed in paragraph (1) of this 
subsection will be submitted to the 
claimant and to his representative, if 
there is one.  The claimant will be 
afforded a period of sixty days from the 
date the statement of the case is mailed 
to file the formal appeal.  This may be 
extended for a reasonable period on 
request for good cause shown. . . . The 
agency of original jurisdiction may close 
the case for failure to respond after 
receipt of the statement of the case, but 
questions as to timeliness or adequacy of 
response shall be determined by the Board 
of Veterans' Appeals.

38 U.S.C. § 4005(d)(4) (1976) stated in its entirety:  "The 
appellant will be presumed to be in agreement with any 
statement of fact contained in the statement of the case to 
which no exception is taken."  This language remains 
substantively unchanged in the current version of the 
applicable statute, which is found at 38 U.S.C.A. § 7105.  

Thus, in 1975 and 1976 there was no statutory language that 
requires any extension of time to appeal due to submission of 
additional evidence after the decision is rendered or that 
requires issuance of a supplemental statement of the case 
after additional evidence is added to the record.  For that 
matter, today there is no statutory language requiring such.  

The actions to be taken by the RO if additional evidence is 
added to the record after a decision is rendered are 
explained in regulations.  In 1975 and 1976, the pertinent 
regulations were found at 38 C.F.R. §§ 19.115, 19.116, and 
§ 19.118.  

38 C.F.R. §§ 19.115(d) (1975 & 1976) provided as follows:  
"A supplemental statement of the case, so designated, will 
be furnished when subsequent actions are taken, evidence is 
received, a material defect is discovered, or for any other 
reasons the original statement is inadequate to effect the 
letter and intent of the law."  

38 C.F.R. §§ 19.116 (1975 & 1976) provided, in pertinent 
part, the following:  "VA Form 1-9, Appeal to Board of 
Veterans Appeals, adequately executed, or its equivalent in 
correspondence, from a claimant or his representative 
following the furnishing of a statement of the case will 
constitute a substantive appeal."  This regulation made no 
mention of a supplemental statement of the case.  

38 C.F.R. §§ 19.118 (b) (1975 & 1976) set out the time limits 
for filing a substantive appeal as follows:  "A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
1-year period from the date of mailing of notification of the 
review or determination being appealed, whichever is greater 
(38 U.S.C. 4005(d)(3)).  Where a supplemental statement of 
the case is furnished, a period of 30 days will be allowed 
for supplementing the appeal."  (emphasis added).  

Significantly for this decision and the veteran's argument, 
38 C.F.R. §§ 19.118 (d)(3) (1975 & 1976) provided that 
"[t]he filing of additional evidence after receipt of notice 
of an adverse decision did not extend the time limit for 
initiating and completing an appeal from that decision."  

Not until 1983 was there any change in these regulations.  In 
1983, the regulation governing supplemental statements of the 
case was moved to 38 C.F.R. § 19.122.  The only possibly 
meaningful change, as applied to the instant case, was that 
instead stating that a supplemental statement of the case 
would be issued if additional evidence was received, the 
regulation stated that a supplemental statement of the case 
would be issued if additional pertinent evidence was 
received.  38 C.F.R. § 19.122 (1983).  

Also in 1983 the time for filing a substantive appeal and for 
an extension of time to file were addressed in 38 C.F.R. 
§ 19.129 and § 19.130, respectively.  In pertinent part, 
38 C.F.R. § 19.129 stated "[w]here a supplemental statement 
of the case is furnished, a period of 30 days will be allowed 
for response."

As to extension of time to file. The new regulation provided 
that "[a]n extension of the 60 day period for filing a 
substantive appeal or the 30 day period for responding to a 
supplemental statement of the case may be granted for good 
cause shown.  38 C.F.R. § 19.130(a) (1983).  This regulation 
also stated that [a] request for an extension should be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal."  Id.  Finally, the 
regulation provided that "[t]he filing of additional 
evidence after receipt of notice of an adverse determination 
shall not extend the time limit for initiating or completing 
an appeal from that determination."  38 C.F.R. § 19.130(b) 
(1983).  

In 1992, Chapter 20 was added to Title 38 and the matters 
discussed above were addressed in 38 C.F.R. §§ 20.202, 
20.302, 20.303 and § 20.304.  

In April 1997, VA's Office of General Counsel issued a 
precedent opinion stating that if a claimant has not yet 
perfected an appeal and VA issues a supplemental statement of 
the case in response to evidence received within one year of 
the mailing date of the determination being appealed, then 
statute and regulation require that the claimant be allowed 
60 days from the mailing of the supplemental statement of the 
case to perfect an appeal, regardless of whether that extends 
the appeal period beyond the one year form the mailing of the 
determination.  VAOGCPREC 9-97 (62 FR 15565, 15567, April 1, 
1997).  The effective date of the precedent opinion was 
February 21, 1997.  

First, and most important, statute and regulation in place in 
1975 and 1976 were clear in that the time limit for filing a 
substantive appeal was not extended by the adding of evidence 
to the claims file after the decision was issued.  
Furthermore, the language regarding the time for responding 
to issuance of a supplemental statement of the case, a period 
of 30 days, was for supplementing the appeal.  Had VA 
intended that a supplemental statement of the case was to 
extend the time period for completing an appeal to the Board, 
the choice of language would have been "completing the 
appeal", "perfecting the appeal", "filing a substantive 
appeal", or some such similar wording.  However, the choice 
of language of "supplementing the appeal" coupled with the 
clear language of not extending the time limit for initiating 
or completing the appeal, found in § 19.118(c)(3) leaves no 
reasonable doubt that in 1975 and 1976, the need for or 
issuance of a supplemental statement of the case did not 
extend the period to complete an appeal to the Board.  

The regulatory language in place in 1975 and 1976 was 
unambiguous.  As to the interpretation of statutes, 
"[s]tatutory interpretation begins with the language of the 
statute, the plain meaning of which we derive from its text 
and structure."  McEntee v. Merit Sys. Prot. Bd., 404 F.3d 
1320, 1328 (Fed. Cir. 2005).  

The Board finds that the plain and unambiguous meaning of a 
statute prevails in the absence of clearly expressed 
legislative intent to the contrary.  See Mansell v. Mansell, 
490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 104 L.Ed.2d 675 
(1989).  Rules of statutory interpretation apply as well to 
interpretation of agency regulations.  Roberto v. Dep't of 
the Navy, 440 F.3d 1341. 1350 (Fed. Cir. 2006).  If there is 
no ambiguity, interpretation of a regulation ends with its 
plain meaning.  Id.  

The unambiguous plain language of the regulations effective 
in 1975 and 1976 creates no doubt; the need for or the 
issuance of a supplemental statement of the case did not toll 
the period for completing an appeal to the Board.  

By the time any changes were made to regulation or statute, 
the time period for the veteran to perfect his appeal of the 
July 1975 decision had expired.  For this reason alone, there 
is no validity to the veteran's argument that VA's failure to 
issue a supplemental statement of the case following receipt 
of the evidence in February 1976 prevented the decision from 
becoming final.  

Second, even if the regulations as later interpreted by 
VAOGCPREC 9-97, are taken as operative in 1975 and 1976 (a 
proposition with which the Board does not agree, but will 
address to avoid further ligation in the case), the veteran's 
argument fails.  In that regard, at the time of issuance of 
VAOGCPREC 9-97 VA regulation expressly provided that that if 
evidence was received by the RO after the statement of the 
case was issued a supplemental statement of the case would be 
furnished to the appellant unless the additional evidence was 
not relevant to the issue or issues on appeal.  38 C.F.R. 
§ 19.37 (1996 and 2007).  

The Board finds no definition for the term "relevant 
evidence" in Chapter 71 of Title 38 of the U.S.C. or in 
Chapter 19 or 20 of Title 38 of the C.F.R.  However a working 
definition of the term is necessary or the term is 
meaningless.  Although the formal rules of evidence are not 
controlling as to Board decisions, there are instances where 
explanations derived from the Federal Rules of Evidence are 
appropriate in a Board decisions.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  

Additionally, the Board looks to the Court's example in 
selecting a definition for "relevant evidence."  The Court 
has found the definition of "relevant evidence" provided by 
the Federal Rules of Evidence to be appropriate in the 
context of veteran's claims.  See Hyatt v. Nicholson, 21 Vet. 
App. 390, 394 (2007) (applying the definition Fed. R. Evid. 
401 to 38 U.S.C.A. § 5103(A); see also Counts v. Brown, 6 
Vet. App. 473, 476 (1994) (citing to Fed. R. Evid. 401 to 
define the word "relevant" with regard to VA's duty to 
assist a veteran in obtaining evidence).  

Under the Fed. R. Evid. 401, "relevant evidence" means 
evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.  It is the Board's conclusion that the 
definition provided in the Federal Rules of Evidence is 
sufficiently broad to include the word "relevant" in 
38 C.F.R. § 19.37.  

Here, the evidence received by VA in February 1976 was not 
relevant because the evidence did not make the existence or 
nonexistence of a fact of consequence more or less probable 
than but for the evidence.  The basis of the July 1975 denial 
of the veteran's claim was not that the veteran did not have 
basal cell carcinoma of the face at some time greater than 1 
year after separation from active service.  The basis of the 
determination was that the veteran did not have symptoms of 
basal cell carcinoma during service and that basal cell 
carcinoma did not manifest within one year of separation from 
active service.  The evidence received in February 1976 was 
dated no earlier than February 1972.  This newly added 
evidence established only that the veteran had basal cell 
carcinoma as of February 1972.  That fact was not of 
consequence in the case because there was no dispute as to 
that fact.  

The Board concedes that the evidence added to the claims file 
in February 1976 could technically be considered relevant in 
the sense that the evidence made a fact of consequence, 
whether the veteran had basal cell carcinoma within a year of 
separation from service, less likely than but for the 
evidence.  In that regard the hospital summary stated that 
the veteran had undergone a biopsy of his cheek in March 1971 
that showed hyperkeratosis and chronic inflammation.  Thus, 
the evidence could only be said to be relevant in that it 
supported the July 1975 decision that denied his claim for 
service connection.  However, it would be absurd to find that 
regulation or statute required VA to issue a supplemental 
statement of the case to inform the veteran that newly 
received evidence supported the RO's July 1975 decision.  

Reading the plain language of a statute in a manner that 
leads to absurd results is to be avoided.  Ramsey v. 
Nicholson, 20 Vet. App. 16, 30 (2006).  A stated above, rules 
of statutory interpretation apply to the interpretation of 
regulations.  

Third, the failure to issue a supplemental statement of the 
case following receipt of the February 1976 evidence did 
result in prejudice to the veteran because the veteran had 
received a statement of the case and an explanation that if 
he desired to continue his appeal he should file the enclosed 
Form 9.  Thus, failure to issue a statement of the case did 
not interfere with or prevent the veteran from completing his 
appeal to the Board.  

The Board recognizes that some procedural errors can toll the 
time period for filing a substantive appeal because some 
procedural errors interfere with the claimant's right to 
perfect his or her appeal.  See Tablazon v. Brown, 8 Vet. 
App. 359 (1997); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo 
v. Derwinski, 2 Vet. App. 662 (1992); AG v. Brown, 536 F.3d 
1306 (Fed. Cir. 2008).  In Cook v. Principi, 318 F.3d 1334( 
Fed. Cir. 2002), the Federal Circuit provided a test for 
determining whether procedural error vitiates the finality of 
a rating decision.  

Contrary to the veteran's assertion, the test is not simply 
that if VA fails to follow procedural rules the case 
automatically never becomes final.  Rather there must be some 
significant connection between a procedural error and a 
determination that the error prevented an otherwise final 
decision from becoming final; that is, some meaningful 
prejudice to the claimant resulting from a grave procedural 
error on the part of VA.  The Federal Circuit explained that 
a procedural error could toll a filing period in instances 
where such error involved a failure on VA's part "to provide 
the veteran with information or material critical to the 
appellate process."  Cook v. Principi, 318 F.3d 1334, 1341( 
Fed. Cir. 2002).  

Cases in which the finality of rating decisions were vitiated 
were explained in Cook.  Id.  In Tablazon v. Brown, 8 Vet. 
App. 359 (1995) and Kuo v. Derwinski, 2 Vet. App. 662 (1992) 
the RO's decisions did not become final because VA did not 
provide the veteran with a statement of the case, thus 
rendering it impossible for the veteran to perfect his 
appeal.  In this regard, the Federal Circuit noted that 
38 U.S.C.A. § 7105(c) requires that a substantive appeal 
follow issuance of a statement of the case.  Id.  Thus, in 
Tablazon and in Kuo failure to provide the veteran with a 
statement of the case prevented him from filing a formal 
appeal.  

Similarly, in Hauck v. Brown, 6 Vet. App. 518 (1994) the 
veteran never received notification that his claim had been 
denied, so the one year period to file a notice of 
disagreement did not begun to run.  The Federal Circuit 
explained Hauck with reference to 38 U.S.C. § 7105(b)(1), 
which provides that a claimant has one year after 
notification of an adverse decision in which to initiate an 
appeal by the filing of a notice of disagreement.  Id.  It 
follows that if there is no notification of the adverse 
decision, the veteran would not know to file an appeal.  

The Federal Circuit explained that in each of these cases VA 
failed to adhere to clear statutory procedural requirements 
and that failure had the effect of extinguishing the 
claimant's right to appeal.  Id. at 1341.  

Recently the Federal Circuit has held that failure to inform 
the claimant of his appellate rights tolls the time period 
for initiating an appeal by the filing of a notice of 
disagreement.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 
2008).  The Federal Circuit pointed to the requirement in 
38 U.S.C.A. § 5104(a) that notice of a decision by the 
Secretary affecting the provision of benefits to a claimant 
shall include an explanation of the procedure for obtaining a 
review of the decision.  Id. at 1310.  Again, information as 
to how to file an appeal is critical to the appellate 
process.  The claimant cannot initiate an appeal if he is not 
told how to do so.  

Of note, is that the Cook decision involved the Federal 
Circuit overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  The Federal Circuit's reasoning in doing so was the 
VA's failure to assist the claimant in obtaining evidence did 
not prevent the claimant from initiating an appeal.  Id.  The 
same reasoning applies to the instant case.  The veteran was 
sent a copy of the Statement of the Case in January 1976 and 
was provided with an explanation as to how to complete his 
appeal.  The veteran was then in the position to file a 
formal appeal to the Board.  VA needed provide the veteran 
with no further material or information in order for the 
veteran to complete his appeal to the Board.  All he needed 
to do was timely file the Form 9.  However, he did not do so.  

While, just as the claimant argued in Hayre, the veteran in 
the instant case may conceivably have had more points to 
argue had he been issued a supplemental statement of the 
case, this is not enough to prevent the claim from becoming 
final because a supplemental statement of the case is not 
critical to filing a substantive appeal.  

Based on the above, there is no legal basis for finding that 
the July 1975 decision did not become final due to VA's 
failure (if indeed it was a failure, which the Board finds it 
was not), to issue a supplemental statement of the case after 
adding the evidence received in February 1976 to the claims 
file.  

Additionally, in Cook, the Federal Circuit also noted that 
Congress was well aware of the rule of finality and of how to 
create exceptions thereto.  Id. at 1337 (noting that 
38 U.S.C.A. § 5108 provided for reopening a final claim with 
new and material evidence and 38 C.F.R. § 5109A and § 7111 
provided for nonfinality due to clear and unmistakable error 
for decisions of the Secretary and the Board, respectively).  
The Federal Circuit stated that if additional exceptions were 
to be found, it was up to Congress to so state; strongly 
implying that this is a legislative function, not a judicial 
function.  Id. at 1340.  

For the reasons just stated, the Board finds that the July 
1975 rating decision that denied the veteran's claim for 
service connection for basal cell carcinoma is final.  

Furthermore, as explained below, the Board today reopens the 
veteran's claim in this decision and finds that this claim 
has no more merit now than it did over 30 years ago.  Thus, 
the veteran has again had all evidence reviewed regarding his 
claim, but with 30 years since the last denial of his claim, 
he has not provided any evidence that changes the picture 
presented in 1975.  

Reopening the previously denied claim

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 38 
C.F.R.  § 3.156(a) applies only to claims to reopen a 
finally- decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  As applied to this 
case, the evidence submitted by the veteran since July 1975 
need not determine that he presently has carcinoma in order 
for the Board to reopen his claim.  

Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence needed to 
reopen this claim is evidence tending to show that the 
veteran had symptoms of carcinoma during service or that his 
carcinoma manifested to a degree of 10 percent or greater 
within one year of separation from service.  

Prior to the July 1975 rating decision, no evidence of 
record, including statements by the veteran, tended to show 
that the veteran had been treated for carcinoma or a lesion 
of his face during service or that carcinoma had manifested 
within one year of separation from service.  In deciding 
whether to reopen the claim, the Board need not discuss each 
piece of favorable evidence submitted by the veteran.  
Rather, all that need be determined at this point is whether 
any of the evidence submitted is new and material.  If so, 
then the threshold for reopening is met.  Discussion of new 
and material evidence as well as other evidence of record 
then appropriately takes place when the Board evaluates the 
merits of the claim.  

In November 2002 Board hearing the veteran testified that his 
face became swollen at his brother's wedding in July 1970.  
Hearing transcript at 3.  He sought medical attention from 
Dr. H. who told him that he had an infected blackhead.  Id.  
In March 1971 he sought treatment at a private medical 
facility in March 1971 for a broken nose.  Id.  The veteran 
testified that private physicians performed 9 biopsies on the 
area of his facial skin lesion, and all were negative for 
cancer.  Id.  

The veteran testified that he then sought treatment at a VA 
facility where 9 more biopsies were performed and on the 7th 
or 8th of March 1971 VA physicians performed surgery on his 
face.  Id.  He testified that sutures were removed on March 
16, 1971 and told him that he had basal cell carcinoma that 
had not been completely removed.  Finally, he stated that 6 
months later VA physicians removed "the core roughly the 
size of a silver dollar."  Id.  

For the limited purpose of determining whether the claims are 
to be reopened, the Board must presume such evidence 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Furthermore, the weighing of evidence is not applicable to 
determining whether a claim is to be reopened.  See Elkins 12 
Vet. App. at 218-19 (holding that the Board must reopen a 
claim before weighing the probative value of the evidence).  

The Board finds that the veteran's testimony as to being 
treated for and diagnosed with carcinoma of the face in March 
1971 is new and material evidence.  Prior to the July 1975 
rating decision, there was no evidence of record that the 
veteran had been treated for or diagnosed with carcinoma of 
his face within one year of separation from service.  Since 
malignant tumors fall into the category of chronic diseases 
for which service connection can presumptively be established 
if such manifest to a compensable degree within one year of 
separation from service, the veteran's testimony is material 
because it relates to a basis for the July 1975 denial of his 
claim.  Hence, the claim is reopened.  

Service connection

Having reopened the veteran's claim, the Board turns to the 
merits of that claim.  Although for the purpose of deciding 
to reopen a claim, the Board presumes all evidence credible 
and does not weigh evidence, the same is not true when 
deciding the merits of the claim.  Indeed, the Federal 
Circuit has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated in a more recent 
case "[t]his is not to say that the Board may not discount 
lay evidence when such discounting is appropriate.  Rather, 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).

As the Board is reaching the merits of this claim, in 
distinction from the RO's determination that new and material 
evidence had not been submitted to reopen the claim, the 
Board has considered the Court's language in Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court stated that a remand is not always necessary in such 
cases.  Rather, the Board must look at the RO's decision, the 
Statement of the Case , and the notice provided to the 
claimant to determine if due process deficiencies would 
result in prejudice to the claimant if the Board proceeded 
with adjudication.  Id.

Here, as detailed in the duties to notify and assist section 
of this decision, the veteran has demonstrated knowledge of 
what is required to establish the underlying claim for 
service connection.  The veteran was afforded an opportunity 
to be heard and availed himself of that opportunity.  The 
December 2000 Statement of the Case provided the veteran with 
the relevant regulations applicable to reopening claims and 
the basis for the last final denial of his claim.  In this 
decision, the Board finds that the veteran's claim must be 
denied for the same reason that the RO denied his claim in 
1975.  Hence, no prejudice will result from the Board 
adjudicating the merits of his claim for service connection.  

At the outset, the Board will address the veteran's 
contention that he suffered basal cell carcinoma post as the 
result of exposure to the herbicide agent, "Agent Orange" 
while service in the Republic of Vietnam.  

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board need not determine whether the veteran served in 
the Republic of Vietnam.  The disease for which he seeks 
service connection is not one of the diseases listed with 
regard to presumptive service connection.  Nor is there any 
evidence of record establishing that exposure to an herbicide 
agent caused his basal cell carcinoma.  Hence, there is no 
evidence favorable to a grant of service connection on the 
basis of exposure to an herbicide agent.  

The Board finds that all medical evidence of record is 
against a finding that the veteran had basal cell carcinoma 
as the result of exposure to an herbicide agent.  

Service treatment records are absent for mention of any skin 
abnormality of the veteran's face or reports of symptoms 
involving the skin of the veteran's face.  A report of 
medical examination, dated in February 1970, noted that the 
veteran had several scars, but only one of his face or head, 
and that on his forehead.  This report indicates a normal 
clinical skin evaluation, providing evidence against this 
claim.  

In his November 2001 substantive appeal, and elsewhere, the 
veteran contended that he was never examined prior to 
separation from service.  He further contended that a 
physician completed the separation report of medical 
examination from the veteran's medical history, not from an 
examination or interview.  

The Board finds to the contrary.  The February 1970 report of 
physical examination lists values for the veteran's blood 
pressure and bodyweight that are found nowhere else in the 
veteran's service treatment records.  This report also lists 
that a chest x-ray was obtained in February 1970.  This is 
strong evidence that the veteran was indeed examined upon 
separation from service.  Taken with other statements by the 
veteran, as detailed below, the Board finds the veteran's 
statement that he was never examined at separation from 
service to be more than simply a lapse in memory.  Rather, 
this is evidence that the veteran is not to believed.  By 
asserting that he was not examined at separation from 
service, the veteran seeks to cast doubt on the existence of 
a skin lesion of his face prior to separation from service.  

In his initial claim, filed in March 1972, the veteran 
claimed entitlement to service connection for carcinoma and 
indicated that the date that this disease began was in 1972.  
Significant is that this statement was, of course, prior to 
when VA initially adjudicated any claim from the veteran and 
thus prior to when the veteran would likely have known that 
VA compensation benefits for disabilities depend, in part, on 
the onset of the disability during service.  

As noted above, the veteran served on active duty from March 
1966 to April 1970.  

Simply stated, the Board finds that the veteran's initial 
claim for service connection provides factual evidence 
against his claim, clearly indicating that this problem began 
well after service.   

The date of the first evidence that the veteran had a 
cancerous lesion of his face is in February 1972.  This is a 
VA hospital summary documenting the veteran's report of a 
lesion of his cheek for two years duration.  That summary 
referenced the veteran's report that he had undergone a 
biopsy of the lesion in March 1971 at the Santa Clara Medical 
Center with a reading of hyperkeratosis and chronic 
inflammation.  The summary indicates that this was confirmed 
by the VA pathology department.  This is medical evidence 
that the veteran did not have carcinoma of his face 11 months 
after separation from service.  

Following admission to the hospital in February 1972, the 
veteran underwent a surgical procedure during which the 
lesion was ellipsed.  Preliminary biopsy specimen results 
showed benign sinus hypertrophy but readings of the skin 
lesion were felt to be characteristic of multicentric basal 
cell carcinoma.  The plan was to observe the veteran and have 
him return to the hospital for further skin excision in the 
near future.  

The chronologically next relevant evidence of record is a 
tumor registry report dated in May 1972.  That report states 
pertinent history as the veteran having basal cell carcinoma 
of his left cheek in February 1972.  Pertinent medical 
findings included that the veteran had a well healed left 
nasolateral scar.  A doctor's progress note stated 
"reexcision of basal cell ca".  A formal diagnosis was 
stated as basal cell carcinoma of the left cheek and an 
operation report for the current admission stated "excision 
of scar, left cheek".  This document listed an admission 
date of May 22 and a discharge date of May 23, 1972.  

The next relevant evidence of record is a hospital summary of 
a one day admission in June 1973 for a septorhinoplasty and 
turbinectomy secondary to a nose fracture.  This summary 
lists a past medical history of basal cell carcinoma removed 
times two from the veteran's face.  This is consistent with 
the February 1972 and May 1972 excisions of the veteran's 
facial lesion.  Furthermore, the February 1972 report is 
consistent with the veteran's initial claim where he 
indicated, in March 1972, that the first onset of his cancer 
was in 1972.  

Since this claim was filed only one month after the February 
1972 surgery, the Board finds the date of onset listed in the 
veteran's claim to be highly probative of what it states.  

The veteran's testimony during the Board hearing is 
inconsistent with the VA treatment reports from February 
1972, May 1972, and June 1973, and with his claim from March 
1972.  The Board finds that the veteran testified 
untruthfully to the date of March 1971 during the Board 
hearing.  Motivation for this untruthful testimony is 
obvious, a date of March 1971 would put the date of diagnosis 
of his cancer within one year of separation from active 
service; thus invoking a presumption of service connection by 
application of 38 C.F.R. § 3.307 and § 3.309, for chronic 
diseases.  

The Board finds the veteran's March 1972 claim and the VA 
treatment records from February 1972, May 1972, and June 1973 
to be more probative that his November 2002 hearing testimony 
as to when he was first found to have basal cell carcinoma.  

That is, the Board here makes a factual finding that the 
veteran was first found to have basal cell carcinoma in 
February 1972.  

Of record are VA outpatient treatment records from April 1972 
through May 1980.  August 1972 notes state that there had 
been no recurrence.  June 1975 notes report that there were 
no further basal cells of the veteran's face.  November 1979 
notes report that the veteran had scars from basal cell 
carcinoma excisions of February 1972 and May 1972 with scar 
revision surgeries in October 1973, January 1977, and April 
1978.  July 1980 notes report that the veteran has had cured 
basal cell carcinoma.  

Simply stated, this is evidence that the veteran has not had 
basal cell carcinoma since 1972.  

Also of record is a June 1973 VA hospital summary.  This 
summary documents that the veteran had an obvious nasal 
deformity secondary to a nasal fracture two years prior to 
admission.  This summary also documented a past medical 
history of basal cell carcinoma removed times two from the 
veteran's left face.  Physical examination showed a right 
nasal deflection.  The veteran underwent septorhinoplasty and 
bilateral turbinectomies.  

Clear from this summary is that the veteran has had nasal 
deformity from his fractured nose in 1971 that is separate 
from his basal cell carcinoma.  

December 1999 is the date of the next communication from the 
veteran concerning his cancer.  That document is his current 
claim for service connection.  

Of record is a VA Agent Orange Registry form and associated 
medical report dated in June 2001.  In the medical report the 
veteran stated that his chief complaints were depression, 
increased high blood pressure and low back pain.  These are 
also the only disorders listed on the Agent Orange registry 
form.  The medical record lists a history of adult illnesses 
in pertinent part as: 

[h]e had a large basal cell carcinoma 
involving the left cheek with erosion 
which required multiple surgical 
procedures at the  Palo Alto VA Hospital 
in the early 1970's to remove and cure 
and reconstruct.  He says he had 14 
operations.  He says he also had a tumor 
in his sinuses which was excised through 
the mouth.  

A SYSTEM REVIEW listed in this June 2001 medical report 
states that the veteran had been followed at the Palo Alto 
clinic since the excisions of his facial cancer in the early 
1970's with no evidence of recurrence.  This is evidence that 
the veteran has not had cancer of his face since the early 
1970's, and is thus evidence against his claim.  Examination 
of the veteran's face revealed no evidence of the tumor.  

Of note is the veteran's attempt to characterize his basal 
cell carcinoma as more complicated that it was.  A good 
portion of the surgeries on his nose were required by his 
fracture post-service, not his carcinoma.  This is more 
evidence of the veteran's propensity to mischaracterize the 
facts to his benefit.  As such it further impacts negatively 
on his credibility.  

The Board finds that the post-service medical record not only 
provides evidence against this claim, but against the 
veteran's creditability. 

Also of record are letters submitted in support of the 
veteran's claim from laypersons.  Received in September 2001 
are letters from "T.B.", who asserts that he knew the 
veteran before and after the veteran's service, and from the 
veteran's sister, "T. J."  Received by VA in October 2002, 
is a letter from "A.B.", the veteran's brother.  

T.B. stated that he recalls the veteran having a large oozing 
jagged, open wound on his left cheek.  T.B. did not recall 
the precise date, but reported that this was present shortly 
after veteran's release from active service, which he stated 
was "probably around 1970."  

T.J. stated that in the first part of 1970, the veteran had a 
little hole in his face, something like a blackhead.  She 
reported that the veteran was seeing a Dr. H. and that Dr. H. 
told him that there was nothing to worry about.  She also 
stated that after a while the veteran's face swelled and the 
hole became larger, at which point the veteran sought 
treatment at a VA facility.  

A.B. stated that he remembers the veteran having a swelling 
on the left side of his face at the time of A.B.'s wedding in 
July of 1970.  He reported that the veteran's grandmother 
placed a "compact" on the swelling and the veteran's 
swelling became worse and he developed a hole in his face.  
A.B. stated that he later found out from the veteran that the 
veteran had been operated on due to cancer.  

These statements are not evidence that the veteran had a 
lesion of his face prior to separation from active service.  
Rather, this is evidence that the veteran had an infected 
blackhead which first appeared some months after separation 
from service.  Nor is this evidence that the veteran's cancer 
manifested within one year of separation from service.  
Rather, the statement from T.J. is evidence that the veteran 
did not have cancer within one year of separation from 
service.  

Of record is a Decision Review Officer (DRO) conference 
report summarizing a February 2001 DRO conference between the 
veteran's representative at that time, the Nevada Office of 
Veterans Services.  The DRO reported that he told the 
veteran's representative that "without at least evidence of 
the left cheek lesion in service it would be difficult to 
establish service connection.  The veteran then requested 60 
days to obtain statements from family and friends that the 
lesions existed in service and for the period leading up to 
the diagnosis of carcinoma.  The veteran's submission of the 
letters from A.B., T.P., and T.J. constitutes the evidence 
that the veteran was able to obtain.  

The veteran's testimony during the November 2002 Board 
hearing, as detailed earlier in this decision, is found to 
provide more factual evidence against his claim.  In this 
regard, the veteran indicates that he sought medical 
treatment for a lesion of his face that appeared after 
separation from service and that the lesion was diagnosed as 
an infected blackhead and not diagnosed as cancer.  Hearing 
transcript at 3.  Furthermore, the veteran's testimony is 
that he underwent diagnostic tests within a year of 
separation from service that showed that he did not have 
cancer.  Id.  

Further evidence that the veteran is not credible as to his 
reports that his facial lesion began during service is the 
contradictory argument that he presented in his November 2001 
substantive appeal.  

In the substantive appeal, the veteran argues "when I sought 
treatment during the early stages of my cancer it was thought 
to be a boil and many other things but that a biopsy was not 
done."  However, a year later, during his November 2002 
hearing, the veteran reports that he had 9 biopsies that 
showed that he did not have cancer.  Id. at 3.  Thus, the 
veteran adjusts his version of what occurred to fit what he 
believes will result in a grant of service connection.  

If one strips away the veteran's many stories and looks at 
the evidence at face value, what is clear is that the veteran 
had an infected blackhead on his face at the time of his 
brother's wedding some three months after separation from 
service.  He received medical treatment and was found to have 
no malignancy.  Pathology analysis of biopsies of the area a 
year later showed no cancer.  The first evidence of cancer 
came nearly two years after separation from service.  

In short, all evidence of record shows that the veteran did 
not have a lesion of his face during service, first had a 
non-cancerous infected blackhead of his face several months 
after service, and was first diagnosed with basal cell 
carcinoma almost two years after separation from active 
service.  This alone results in an independent basis for 
denying the veteran's claim because it establishes that any 
basal cell carcinoma ever suffered by the veteran did not 
have its onset during service and did not manifest within one 
year of separation from service.  

Additionally, beyond the reason above to deny this claim, the 
Board also finds that all evidence of record demonstrates 
that the veteran has not had basal cell carcinoma for over a 
quarter of a century prior to filing his current claim, in 
December 1999.  

In other words, the veteran does not currently have the 
claimed disability.  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).

Thus, even if the veteran could demonstrate that his cancer 
was related to service, he does not have the claimed 
disability and has not had the claimed disability at any time 
even near the time that he filed his claim.  This is a 
separate and independent basis for denying his claim.  

In summary, the evidence of record overwhelmingly 
demonstrates that any basal cell carcinoma of the veteran's 
face did not have its onset during service and did not 
manifest within one year of separation from service.  
Furthermore, all evidence of record demonstrates that the 
veteran has not had basal cell carcinoma of his face for 
decades prior to when he filed his current claim to reopen.  
Thus, for either or both of these reasons, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist and due process concerns

First, in the June 2006 ORDER, the Court determined that VA 
failed to demonstrate that the veteran had not been 
prejudiced by the lack of notice compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA) in this case.  

Second, the veteran has argued to the Court that VA must 
provide a supplemental statement of the case with regard to 
evidence received in February 1976, after the January 1976 
Statement of the Case was issued, due to the receipt of 
additional evidence after January 1976.  

Third, the veteran has argued to the Court that VA failed in 
its duty to assist by failing to obtain all relevant medical 
records and by not providing him with a medical examination 
or obtaining a medical opinion.  

The Board will explain why the lack of VCAA compliant notice 
has not resulted in prejudice to the veteran, why VA has met 
its duty to assist the veteran, and will summarize why a 
remand is not indicated to issue a supplemental statement of 
the case with regard to the evidence added to the claims file 
in February 1976.  First, the Board will explain the notice 
requirements of the VCAA.  

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim.  Those 5 elements are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Id.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the 
veteran was not provided with a specific VCAA notice letter 
addressing the requirements to reopen a previously denied 
claim.  However, to the extent that the veteran was not 
provided with such notice, that defect in VCAA notice is 
harmless error since the Board has reopened his claim; i.e., 
the purpose of notice specific only to the reopening portion 
of this decision has been served so no harm could have 
followed from the lack of such notice.  The Board does not in 
this paragraph address the defect in VCAA notice as to the 
requirements to substantiate the underlying claim.  

The veteran was not provided with any VCAA notice in this 
case.  The Board does not question whether the appellant has 
status as a veteran.  Notice errors as to disability ratings 
and effective dates and notice specifically regarding the 
reopening phase of addressing a final claim, as explained 
above, amount to harmless error.  The Board now turns to its 
reasons for finding that the essential fairness of the 
adjudication has not been affected by the lack of VCAA notice 
as to the remaining two elements - existence of a current 
disability and a nexus between a current disability and 
active service.  

Not all VCAA notice defects require corrective action.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In a case addressing a claim for an increased rating, the 
Court stated that in determining whether a VCAA notice error 
prejudiced the veteran, consideration must be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision."  Vazquez-Flores v. Peake 22 Vet. App. 37, 
46 (2008).  

Although that case involved a claim for an increased rating, 
the Board sees no reason to limit the Court's reasoning to 
claims for increased ratings.  If the veteran knows what 
evidence is needed to substantiate his claim and has had 
ample opportunity to present such evidence a remand to 
provide him notice of that which he already knows is of no 
value.  

Here, the veteran has demonstrated actual knowledge that he 
must show that he had symptoms of basal cell carcinoma, or at 
least a facial lesion, during service or that basal cell 
carcinoma manifested within one year of separation from 
active service.  In his November 2001 substantive appeal, the 
veteran argued that his cancer was misdiagnosed numerous 
times during service and immediately after discharge.  He 
contended that the hospital admission from February 1972 
states his history of a boil for 2 years, underlining the "2 
yrs" stating "which dates the lesion existed when I was 
discharged from active duty.  

In that same document, the veteran referred to a treatise, 
the Merck Manual, in arguing that basal cell carcinoma tumors 
begin as small raised growths and enlarge slowly and may be 
mistaken for a sore rather than cancer.  He stated that a 
biopsy must be performed to determine whether the "sore" is 
cancer.  He argued that had a biopsy been performed cancer 
would have been diagnosed.  

Based clearly on the above, the Board finds that the veteran 
not only knows that he must provide evidence that the lesion 
had its onset during service but that the lesion was 
cancerous since service or shortly thereafter.  This is 
precisely what VCAA notice would have informed the veteran of 
- that he must demonstrate the onset of his cancer during 
service.  

In the November 2002 hearing, the veteran also indicated that 
he knew what was needed to substantiate his underlying claim 
and for that matter, to reopen his claim.  Indeed, his 
representative at the time began the hearing by stating a 
definition of new and material evidence and referring to the 
regulation that defined new and material evidence.  Id. at 2.  
The veteran testified as follows (where the questions are 
from his representative and the answers are from the 
veteran):

Q.  Mr. [the veteran], do you feel that 
you have presented new and material 
evidence on this issue?

A.  Yes.  

Q. Okay, what was that evidence?

A.  Letters from what you call buddy 
letters and further medical records - 
buddy records from my sister and my 
brother and my friend.  

Q.  Who and/or when were you instructed 
to get that evidence?

A.  You instructed me probably early last 
year and again this year.  

Q.  All right.  Were you told during the 
decision review officer in the formal 
hearing that his kind of evidence would 
help substantiate you claim and reopen 
your claim?

A.  I was.  

Q.  Were you instructed that you could 
get any other kind of evidence?

A.  Yea.  

Id. at 3.  

This testimony is evidence that the veteran had actual 
knowledge of what evidence to submit to substantiate his 
underlying claim.  By his own testimony he was represented 
and was informed by his representative of what was needed to 
substantiate his claim.  He also testified to his belief that 
his basal cell carcinoma was caused by exposure to herbicides 
in Vietnam.  Id. at 6.  

Beyond the fact that his attorney clearly knows what is 
required in this case, the veteran's testimony is more 
evidence that the veteran knows that he must show that his 
cancer had a nexus to service.  It would be a legal fiction 
to find otherwise. 

The extensive administrative process that has occurred in 
this case is such that if the veteran does not now know what 
is needed to substantiate his claim additional notice will 
not so inform him.  While post initial adjudication documents 
that were required prior to enactment of the VCAA cannot 
provide VCAA notice, such documents can contribute to the 
totality of circumstances demonstrating that an error in VCAA 
notice was not prejudicial.  See Vazquez-Flores, supra.  

In the September 2000 rating decision, the RO informed the 
veteran that service connection could be granted for a 
disease that began during service or, in certain cases, for 
diseases that had manifested to a compensable degree within a 
year of separation from service.  He was told that his claim 
had been denied in July 1975 because the evidence did not 
show that he had cancer during service and because the 
evidence, a negative biopsy from March 1971, showed that his 
cancer did not manifest within a year of separation from 
active service.  

In the December 2000 Statement of the Case, the veteran was 
provided with essentially the same information that had been 
provided to him in the September 2000 rating decision.  In 
September 2001 and August 2002 Supplemental Statements of the 
Case, he was again informed of this reason for denial of his 
claim.  Thus in an 18 month period the veteran was told four 
times what evidence was required to reopen his claim and 
establish service connection.  

The veteran has been represented throughout the 
administrative process, first by the American Legion and for 
more than two years by an attorney.  This is further evidence 
that the long administrative process of this case, stretching 
now for 8 years, has rendered any lack of VCAA notice 
nonpredudicial to the veteran.  

In short, the Board finds that the evidence clearly 
demonstrates that, for many years, the veteran has had actual 
knowledge that evidence showing symptoms of his claimed 
disability during service or manifestation of the disability 
within one year of separation from service was needed to 
substantiate his claim.  Therefore, the lack of VCAA notice 
to this effect has not affected the essential fairness of the 
adjudication.  A remand of this case, in light of the facts 
of this case, serves no constructive purpose.   

The Board does realize that actual knowledge is somewhat more 
tenuous as to the need to show that a current disability.  
However, remand to provide the veteran with such notice would 
merely expend government resources with no benefit flowing to 
the veteran.  In that regard, if the veteran produced 
evidence that he still had basal cell carcinoma of the face, 
the claim would remain denied as the evidence overwhelmingly 
demonstrates that his carcinoma did not have its onset during 
service or within an applicable presumptive period.  Such a 
wasteful remand is to be avoided.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case VA has no duty to provide the veteran with a 
physical examination or obtain a medical opinion.  The Board 
has made a factual finding that the veteran did not have a 
lesion of his face during service.  The Board has also made a 
factual finding that the veteran was affirmatively diagnosed 
as not having cancer of his face within one year of 
separation from service.  A medical professional is in no 
better position to evaluate the clearly stated facts in the 
record than is the Board.  While a medical professional, or 
anyone else for that matter, may speculate that the veteran 
was misdiagnosed prior to February 1972, there is no support 
for such a finding in the record.  Speculative medical 
opinions are insufficient to support a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Hence the preponderance of the evidence is against a finding 
of basal cell carcinoma during service or within one year of 
separation from service.  As the second element described 
above, evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period, 
is lacking in this case, VA has no duty to obtain a medical 
opinion or afford the veteran a medical examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records.  The veteran has submitted lay 
statements from his brother, sister, and a friend.  Neither 
the veteran nor his attorney have identified any evidence 
pertinent to his claim or asked VA to assist him in obtaining 
any evidence.  

As to the veteran's assertion that VA has failed to obtain 
all relevant medical records, the veteran has not identified 
any relevant medical records.  In the December 2000 Statement 
of the Case, the veteran has been provided with the text of 
38 C.F.R. § 3.159, which lays out VA's duty to assist in 
obtaining evidence identified by the claimant.  He has been 
represented by a national service organization, and according 
to the November 2002 testimony, has consulted with that 
representative as to the evidence necessary to substantiate 
his claim.  The totality of the circumstances of this case 
makes it clear that if there were any additional evidence 
favorable to the veteran he would have identified it by now.  
As the veteran has not identified any relevant evidence, 
remand to search for more evidence would be tantamount to a 
fishing expedition.  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (the duty to assist is not a license for a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim.  

In connection with a search for documents, this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim).  For these reasons, the Board finds that VA has no 
further duty to assist the veteran in these matters.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the veteran, through counsel, has argued that VA 
must issue the veteran a supplemental statement of the case 
with regard to evidence reviewed after a statement of the 
case was issued in January 1976, following the initial denial 
of his claim in July 1975.  As explained above, the failure 
of VA to issue a supplemental statement of the case has no 
impact on this case.  That failure does not change the 
finality of the July 1975 decision.  All evidence associated 
with the claims file in February 1976 was considered in the 
September 2000 rating decision.  Although the RO did not 
reach the merits of the underlying claim, the standard to 
reopen is lower than the standard to grant service 
connection.  Thus, the veteran has had review of that 
evidence by the RO in the first instance and issuance of a 
Statement of the Case addressing the evidence in December 
2000.  Issuance of a supplemental statement of the case 
somehow in response to the evidence associated with the 
claims file in February 1976, at this point, would not have 
any effect.  Remanding the matter to the RO to engage in a 
meaningless action is not necessary.  

ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
basal cell carcinoma is reopened.  

Service connection for basal cell carcinoma is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


